Name: Council Directive 89/344/EEC of 3 May 1989 amending, for the ninth time, Directive 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption
 Type: Directive
 Subject Matter: European Union law;  health;  foodstuff;  marketing;  plant product
 Date Published: 1989-05-25

 Avis juridique important|31989L0344Council Directive 89/344/EEC of 3 May 1989 amending, for the ninth time, Directive 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption Official Journal L 142 , 25/05/1989 P. 0019 - 0019 Finnish special edition: Chapter 13 Volume 19 P. 0017 Swedish special edition: Chapter 13 Volume 19 P. 0017 COUNCIL DIRECTIVE of 3 May 1989 amending, for the ninth time, Directive 73/241/EEC on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption (89/344/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission, In cooperation with the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Act of Accession of Spain and Portugal authorized the Kingdom of Spain to continue to place on its internal market, until 31 December 1987, products of the type 'familiar a la taza' and 'a la taza' under the name of chocolate; Whereas Directive 73/241/EEC (3), as last amended by the Act of Accession, did not define in Annex I chocolate of this type containing flours and/or starches and intended for consumption after cooking; Whereas the situation could lead to the prohibition of the sale of this product, which would be undesirable; whereas Directive 73/241/EEC should therefore be amended, HAS ADOPTED THIS DIRECTIVE: Article 1 The following is added to Article 14 (2) of Directive 73/241/EEC: '(g) authorizing the marketing under the name of "chocolate familiar a la taza" and "chocolate a la taza" of chocolate containing flours and/or starches and intended for consumption with milk after cooking, not defined in Annex I;'. Article 2 With effect from 1 January 1988, Member States shall, where necessary, amend their national legislation in order to comply with this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 3 May 1989. For the Council The President P. SOLBES (1) OJ No C 290, 14. 11. 1988, p. 137; OJ No C 96, 17. 4. 1989. (2) OJ No C 80, 28. 3. 1988, p. 4. (3) OJ No L 228, 16. 8. 1973, p. 23.